Citation Nr: 1107687	
Decision Date: 02/25/11    Archive Date: 03/09/11.

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to January 
1947, from August 1950 to August 1953, and from October 1961 to 
August 1962.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of the 
Veteran's death and eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United States 
Code.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claims.  The DRO hearing was scheduled and subsequently held in 
February 1998 at the Montgomery RO.  The appellant testified at 
that time and the hearing transcript is of record.  The Board 
also notes that the appellant requested a video-conference 
hearing in connection with the current claims as well.  The 
video-conference hearing was subsequently scheduled and held in 
January 1999.  The appellant testified at that time and the 
hearing transcript is of record.

The Board notes that the appellant testified before Veterans Law 
Judge Robert Regan at the video-conference hearing in January 
1999.  That Veterans Law Judge is no longer with the Board.  The 
appellant was apprised of that fact and offered an opportunity to 
have a new hearing in December 2007.  See 38 C.F.R. § 20.707 
(2010).  The appellant, through her representative, responded in 
January 2008 that she waived her right to a hearing at that time.  
Accordingly, the Board will proceed to adjudicate the appellant's 
appeal based on the evidence of record.

The Board remanded the case in September 1998 and July 1999.  In 
June 2000 the Board denied service connection for the cause of 
the Veteran's death and Chapter 35 eligibility.  The appellant 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2001 Joint Motion, the 
parties (appellant and VA Secretary) asked the Court to vacate 
the Board decision and remand the case.  In a September 2001 
Order, the Court granted the motion.  The case was subsequently 
returned to the Board.  In January 2002, the appellant submitted 
additional evidence to the Board.  The Board subsequently 
undertook additional evidentiary development.  The appellant was 
notified that additional evidence that had been obtained and she 
submitted additional written argument to the Board in February 
2003.  A March 2003 decision of the Board was later vacated, to 
allow the appellant to submit additional evidence.  This case was 
again remanded by the Board in August 2003, April 2004, and 
September 2004 for additional development.

This matter was returned to the Board in July 2005, wherein the 
issues on appeal were denied.  In an August 2007 Order, the Court 
vacated the Board's July 2005 decision and remand the case back 
to the Board.  The case was again remanded by the Board in 
January 2008 for additional development.  

In October 2008 the Board again denied the Appellant's claims.  
Subsequently, in a January 2010 Joint Motion, the parties again 
asked the Court to vacate the Board decision and remand the case.  
In a January 2010 Order, the Court granted the motion.  The case 
has been returned to the Board for consideration consistent with 
the terms of the January 2010 Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Subsequent to the January 2010 Joint Motion and the January 2010 
Order vacating the Board's October 2008 decision and remanding 
the case for additional consideration consistent with the Joint 
Motion, in January 2011 the appellant's representative submitted 
additional evidence regarding the appellant's claims.  The 
appellant's representative specifically requested that the 
appellant's file be returned to the VA Regional Office for 
initial consideration of the new evidence along with all other 
evidence in her file.

Under 38 C.F.R. § 19.31 (2010), a Supplemental Statement of the 
Case must be furnished to the Veteran when additional pertinent 
evidence is received after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued.  See 
also 38 U.S.C.A. § 7105 (West 2002).  As the most recent 
Supplemental Statement of the Case was issued in June 2008, a 
remand is required in order to ensure due process to the 
appellant.

A VA medical opinion was most recently solicited in May 2008.  As 
noted above, additional evidence was received by the Board from 
the appellant's representative in January 2011.  The Board notes 
that VA is required to conduct an accurate and descriptive 
medical examination based on the complete medical record.  38 
C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As such, as additional evidence has been received 
and associated with the claims file, the Board finds it necessary 
to return the claims file to the examiner who examined the claims 
file and rendered an opinion in May 2008 for an addendum to be 
prepared taking into consideration the evidence received since 
the May 2008 examination report.

With regard to the claim of entitlement to eligibility for 
Survivors' and Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code, such benefits may be paid to a 
child or surviving spouse of a Veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists, in pertinent 
part, if the Veteran had a permanent total service-connected 
disability at the time of his death or if the Veteran died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 3500 
and 3501 (West 2002); 38 C.F.R. § 3.807 (2010).  As the Board is 
remanding the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death and a basis of 
entitlement to eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United States 
Code, is that the Veteran died as a result of a service-connected 
disability, the Board finds the issues to be inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Because the 
issues are inextricably intertwined, the Board is unable to 
review the issue of entitlement to eligibility for Survivors' and 
Dependents' Educational Assistance Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United States 
Code, until the issue of entitlement to service connection for 
the cause of the Veteran's death is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should ask the VA physician who 
examined the claims file and rendered an 
opinion in May 2008 (or if the physician is 
no longer available, a suitable 
replacement) to prepare an addendum to the 
VA medical opinion that addresses the 
following:

a)  Please state whether it is as likely as 
not that at the time of his death the 
Veteran had chronic prostatitis and 
genitourinary tract infections that are 
related to or had their onset in service.  
In responding to this question, please 
discuss the July 2003 private medical 
report of Dr. Carlos Garcia and the 
September 2003 and May 2008 VA examination 
reports  

b) If yes, please state whether it is as 
likely as not that that these disorders 
compromised his body's immune system and 
caused or contributed to septicemia which 
in turn caused or contributed substantially 
or materially to the cause of death or 
resulted in such debilitating effects and 
general impairment of health to an extent 
that would render the Veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.

A complete rational for any opinion 
expressed should be included in the report.  
It is requested that the examiner discuss 
the prior medical evidence in detail, 
including the newly submitted evidence, and 
reconcile any contradictory evidence.  In 
doing so, the examiner must acknowledge and 
discuss the evidence submitted by the 
appellant in January 2011.

2.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue the appellant and her representative 
a Supplemental Statement of the Case and 
provide the appellant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

